REASONS FOR ALLOWANCE
	Claim 42 is allowed.  The following is an examiner’s statement of reasons for allowance.  Regarding claim 42, the prior art fails to disclose the steps of obtaining a first surface profile corresponding to one or more low-order aberrations of the eye, obtaining a second surface profile for compensating for one or more high-order aberrations of the eye, offsetting the second surface profile based on the position of the contact lens relative to the one or more of the visual axis of the eye, the center of the pupil of the eye, and the corneal vertex of the eye, superposing the first surface profile and the offset second surface profile to obtain the selected surface profile, and fabricating a contact lens having the selected surface profile.
	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Other Information/Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK DINH whose telephone number is (571)272-2327.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK DINH/
Primary Examiner, Art Unit 2872
3/26/22